UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 06-4173



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


UNDER SEAL,

                                                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-mc-62)


Submitted:    October 2, 2006                 Decided:   October 24, 2006


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           The Appellant seeks to appeal the district court’s order

denying a motion to dismiss a search warrant, and seeking return of

evidence   seized   during    the   search.    This    court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).           The order the Appellant seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order. See DiBella v. United States, 369 U.S. 121, 131-

32 (1962); United States v. Reg’l Consulting Servs. for Econ. and

Cmty.   Dev.,   Inc.,   766    F.2d    870,   874-75    (4th   Cir.    1985).

Accordingly, we dismiss the appeal for lack of jurisdiction.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 2 -